DETAILED ACTION

In view of the appeal brief filed on 5/16/2022, PROSECUTION IS HEREBY REOPENED.   A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/TONY MAHMOUDI/           Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                             
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz (US 20180314809) in view of Wise et al. (US 5768561).
Specification, para. 3 states “Cyclical workflows are workflows that repeat themselves to produce units. An example cyclical workflow is the manufacture of a device, such as a vehicle. The same process steps are repeated to produce a number of vehicles. However, cyclical workflows are not limited to manufacturing. Cyclical workflows may take on any form in any industry or activity… Many organizations use one or more workflow systems to manage workflow specifications.” Thus, using blockchains to manage stages of producing cars or producing software or other products are workflow blockchains; para. 23: tokens are reusable. Unused tokens are stored in Reserve; para. 30: each token represents the base unit that the workflow 100 of the workflow blockchain is tracking. The base units representable by a token may be a manufactured product, a part, a ticket, a person, a score, a document, a unit of measure etc.; para. 31-33: a trigger event may be anything used to start the cyclical workflow, e.g., enrollment of a student in a class, request to ship an article etc. As the token moves into the start interaction, a start name attribute, a start value attribute and a start source attribute are recorded.

As per claim 1, Mintz teaches
a system comprising a non-transitory, computer-readable medium storing a workflow blockchain comprising one or more addresses, each address comprising at least one token (para. 22: entitlements for hardware or software may be represented as self-executing tokens included in the blockchain. Just like tangible items, licenses may seamlessly change hands between companies, vendors, resellers, users, etc. By creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic; fig. 11: the token manager get product address from the blockchain database; para. 37, 53: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs; fig. 1: each blockchain contain tokens and blockchains are stored in the blockchain database/reserve). 
wherein the at least one token comprises at least one interaction and the at least one interaction comprises a name attribute, a source attribute and a value attribute (para. 31: the usage information may include interactions, or attempted interactions, with features provided by the licensed component; para. 40: the blockchain may include a history of transactions/interactions including updates to the ownership of the self-executing tokens and/or modifications to the self-executing tokens; para. 42: the token manager may interact with the blockchain database. For example, the token manager may provide an interface, such as an Application Programming Interface (API), for adding and updating information stored in the blockchain; para. 76: product data fields may include a name of the product/name attribute and/or a web address for the product/source attribute, and/or identifying information related to the product/a value attribute; para. 122: requestor or user/ name attribute, product/value attribute, company/source attribute).   Even if Mintz does not explicitly teach at least one token comprises at least one interaction,
	Wise further teaches wherein the at least one token comprises at least one interaction at col. 6, line 56 to col. 7, line 19: provides in a pipeline system having an input, an output and a plurality of processing stages between the input and the output, an interactive interfacing token etc. The token/adaptation unit is dynamically adaptive and may be position dependent upon the processing stages for performance of functions, or position independent of the processing stages for performance of functions. The interaction of a token with a particular processing stage may be stage conditioned by the previous processing history of that stage. A token, in accordance with the invention may have an address field which characterizes that token and wherein interaction with a selected processing stage is determined by the address field. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mintz et al. with Wise’s in order for tokens to effectively manage selected interactions for performing functions or processes based on rules/agreements of smart contracts and/or licensing restrictions.

As per claims 2, 11, Mintz et al. teaches
wherein the at least one token stores a cycle count, and the at least one token stores at least one interaction for a plurality of cycles (para. 22: by creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic; para. 31: the usage information may include interactions, or attempted interactions, with features provided by the licensed component; para. 31: the usage information may include interactions, or attempted interactions, with features provided by the licensed component; para. 88, 114-115: the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed/cycle count, or any other value that quantifies use and/or access to the licensed component. The license logic and/or the token manager may include logic to calculate the usage metric). Thus, the usage information which includes interactions that contain, e.g., the number of times/cycle count of executed processes based on agreements are embedded in self-executing tokens.
	Wise further teaches at col. 2:1-3: a serial pipeline processing system of the present invention comprises a single two-wire bus used for carrying unique and specialized interactive interfacing tokens; col. 7:3-37: the token may interact with all of the stages. or only interact with some, but less than all of the stages. The interactive flexibility of the token/adaptation unit in cooperation with the processing stages facilitates greater functional diversity of the processing stages for resident structure and the flexibility of the token facilitates system expansion and/or alteration; col. 61:5-23: a token is a universal adaptation unit in the form of an interactive interfacing messenger package for control and/or data functions and is adapted for use with a reconfigurable processing stage (RPS) which is a stage. which in response to a recognized token, reconfigures itself to perform various operations; fig. 1: six cycles of a six-stage pipeline for different combinations of two internal control signals.

As per claim 3, Mintz et al. teaches
wherein the at least one interaction comprises a start interaction, an end interaction, and a reserve interaction (fig. 8: detecting a triggering event corresponding to the licensed component; para. 42-43: the token manager 118 may include an API, services, procedures, and/or any type of logic that can be initiated or triggered via interactions /start interaction with, or within, the decentralized server node, and for adding and updating information stored in the blockchain/a reserve interaction; fig. 8: end of an interaction; para. 53, 113-115: number of times a licensed component was accessed, thus, previous usage information comprises at least an interaction from start to end of a cycle in response to a request).
	Wise teaches in fig. 33 shows the start and end of a token; col. 39:29-35: the PICTURE_START tokens indicate the start of the pictures to the processor. Likewise, the PICTURE_END tokens signify the end of the pictures 161 and 165 to the processor. This allows the processor to process picture information of variable lengths; col. 80: summary of tokens, token name with prediction mode: reserved.

As per claim 4, Mintz et al. teaches
wherein: the start interaction comprises a start name attribute, a start source attribute and a start value attribute; and the end interaction comprises an end name attribute, an end source attribute and an end value attribute (para. 22: entitlements for hardware or software may be represented as self-executing tokens included in the blockchain. Just like tangible items, licenses may seamlessly change hands between companies, vendors, resellers, users, etc. By creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic. Thus, tracking tokens/interactions based on usage permissions, e.g., would include start attributes and end attributes in order to accumulate times of usage in relating to a product/service etc.; para. 76: product data fields may include a name of the product/name attribute and/or a web address for the product/source attribute, and/or identifying information related to the product/a value attribute; para.117: requestor/a vender or user at the administrative terminal/name attribute, a company/source attribute, a software suite/value attribute; para. 53: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs; para. 114-115: the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed, or any other value that quantifies use and/or access to the licensed component. The license logic and/or the token manager may include logic to calculate the usage metric.)  
Wise also teaches in fig. 33 shows the start and end of a token; col. 39:29-35: the PICTURE_START tokens indicate the start of the pictures to the processor. Likewise, the PICTURE_END tokens signify the end of the pictures 161 and 165 to the processor. This allows the processor to process picture information of variable lengths; col. 80: summary of tokens, token name with prediction mode: reserved.

As per claims 5, 12, Mintz et al. teaches
wherein the one or more addresses comprises a first address representing a first workflow and a second address representing a second workflow (fig. 9: get the company address for products: a first workflow for retrieving products; fig. 11: get license factory address, a second workflow and returns a list of details for product and available license factories). 
As per claims 6-7, 13-14, Mintz et al.  teaches
wherein the first address and the second address are linked by one or more token connectors; wherein at least one of the first address and the second address comprises a token connector that monitors the other of the first address and the second address and updates a token when a criteria is met (fig. 5, item 504D: product smart contract/token connector linked the product ASCLXVNEY6 with the license Hk3F2C2037; figs. 12-13, items 1212-1222: product address, smart contract, license factory address; para. 22: entitlements for hardware or software may be represented as self-executing tokens included in the blockchain. Just like tangible items, licenses may seamlessly change hands between companies, vendors, resellers, users, etc. By creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic. Thus, tracking based on usage permissions, e.g., would include start and end attributes in order to accumulate times of usage in relating to a product/service etc.; para. 40-42: the blockchain may include a history of transactions including updates to the ownership of the self-executing tokens and/or modifications to the self-executing tokens.)

As per claim 8, Mintz et al. teaches
a method of recording workflow interactions on a workflow blockchain, the method comprising: receiving a start request for a workflow, the workflow represented on the workflow blockchain by an address; assigning a token associated with the address to a unit of workflow according to the start request (fig. 1: each blockchain contain tokens and blockchains are stored in the blockchain database; fig. 8: detecting a triggering event corresponding to the licensed component; para. 42-45: the token manager may include an API, services, procedures, and/or any type of logic that can be initiated or triggered via interactions /start interaction with, or within, the decentralized server node, and for adding and updating information stored in the blockchain, the token manager 118 may provide an interface for determining if use of the licensed component or features therein, is authorized based on one or more of the self-executing tokens stored in the blockchain; para. 53: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs; para. 142: since the blockchain maintains a historical ledger for the self-executing token, the new credential is added to the block chain while one or more previous credentials remain in the blockchain; para. 132: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs). 
wherein the token comprises at least one interaction comprising a name attribute, a source attribute and a value attribute (para. 31: the usage information may include interactions, or attempted interactions, with features provided by the licensed component; para. 40: the blockchain may include a history of transactions/interactions including updates to the ownership of the self-executing tokens and/or modifications to the self-executing tokens; para. 42: the token manager may interact with the blockchain database. For example, the token manager may provide an interface, such as an Application Programming Interface (API), for adding and updating information stored in the blockchain; para. 76: product data fields may include a name of the product/name attribute and/or a web address for the product/source attribute, and/or identifying information related to the product/a value attribute; para. 122: requestor or user/ name attribute, product/value attribute, company/source attribute).   Even if Mintz does not explicitly teach at least one token comprises at least one interaction,
Wise further teaches wherein the at least one token comprises at least one interaction at col. 6, line 56 to col. 7, line 19: provides in a pipeline system having an input, an output and a plurality of processing stages between the input and the output, an interactive interfacing token etc. The token/adaptation unit is dynamically adaptive and may be position dependent upon the processing stages for performance of functions, or position independent of the processing stages for performance of functions. The interaction of a token with a particular processing stage may be stage conditioned by the previous processing history of that stage. A token, in accordance with the invention may have an address field which characterizes that token and wherein interaction with a selected processing stage is determined by the address field. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mintz et al. with Wise’s in order for tokens to effectively manage selected interactions for performing functions or processes based on rules/agreements of smart contracts and/or licensing restrictions.

As per claim 9, Mintz et al. teaches 
recording on the workflow blockchain, for the token, a start interaction comprising a start name attribute, a start source attribute, and a start value attribute; recording on the workflow blockchain, for the token, at least one process interaction comprising a process interaction name attribute, a process interaction source attribute, and a process interaction value attribute; and recording on the workflow blockchain, for the token, an end interaction comprising an end name attribute, an end source attribute and an end value attribute (para. 22: entitlements for hardware or software may be represented as self-executing tokens included in the blockchain. Just like tangible items, licenses may seamlessly change hands between companies, vendors, resellers, users, etc. By creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic. Thus, tracking tokens/interactions based on usage permissions, e.g., would include start attributes and end attributes in order to accumulate times of usage in relating to a product/service etc.; para. 76: product data fields may include a name of the product/name attribute and/or a web address for the product/source attribute, and/or identifying information related to the product/a value attribute; para.117: requestor/a vender or user at the administrative terminal/name attribute, a company/source attribute, a software suite/value attribute; para. 53: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs; para. 113-115: the usage metric may include accumulated use time of the licensed component, the number of times one or more features of the licensed component were accessed, or any other value that quantifies use and/or access to the licensed component. The license logic and/or the token manager may include logic to calculate the usage metric.)  
Wise also teaches in fig. 33 shows the start and end of a token; col. 39:29-35: the PICTURE_START tokens indicate the start of the pictures to the processor. Likewise, the PICTURE_END tokens signify the end of the pictures 161 and 165 to the processor. This allows the processor to process picture information of variable lengths; col. 80: summary of tokens, token name with prediction mode: reserved.

As per claim 10, Mintz et al. teaches 
receiving one or more additional start requests for the workflow associated with the address; assigning one or more additional tokens associated with the address to one or more additional units of workflow according to the one or more additional start requests; recording on the workflow blockchain, for the one or more additional tokens, and an additional start interaction comprising an additional start name attribute, an additional start source attribute, and an additional start value attribute (fig. 9: get the company address for products: a first workflow for retrieving products; fig. 11: get license factory address, a second workflow and returns a list of details for product and available license factories; para. 37-39, 53: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs; para. 142: since the blockchain maintains a historical ledger for the self-executing token, the new credential is added to the block chain while one or more previous credentials remain in the blockchain; para. 132: blockchain technology allows verifiable progression through a trusted workflow of multiple coordinated trusted and/or untrusted parties, with authorized checkpoints, and provable immutable audit logs); 
recording on the workflow blockchain, for the one or more additional tokens, at least one additional process interaction comprising an additional process interaction name attribute, an additional process interaction source attribute, and an additional process interaction value attribute; and recording on the workflow blockchain, for the one or more additional tokens, an additional end interaction comprising an additional end name attribute, an additional end source attribute, and an additional value attribute (para. 42: the token manager may interact with the blockchain database. For example, the token manager may provide an interface, such as an Application Programming Interface (API), for adding and updating information stored in the blockchain; para. 52, 75-76: product data fields may include a name of the product/name attribute and/or a web address for the product/source attribute, and/or identifying information related to the product/a value attribute; para. 95-97, 122: requestor or user/ name attribute, product/value attribute, company/source attribute; para. 132).
Wise also teaches in fig. 33 shows the start and end of a token; col. 39:29-35: the PICTURE_START tokens indicate the start of the pictures to the processor. Likewise, the PICTURE_END tokens signify the end of the pictures 161 and 165 to the processor. This allows the processor to process picture information of variable lengths; col. 80: summary of tokens, token name.

As per claim 15, Mintz et al. teaches 
wherein a token is initiated in at least one of the first address and the second address when the criteria is met (fig. 5, item 504D: product smart contract/token connector linked the product ASCLXVNEY6 with the license Hk3F2C2037; figs. 12-13, items 1212-1222: product address, smart contract, license factory address; para. 22: entitlements for hardware or software may be represented as self-executing tokens included in the blockchain. Just like tangible items, licenses may seamlessly change hands between companies, vendors, resellers, users, etc. By creating a self-executing token enabled by one or more smart contracts, rules like expiration, usage permissions, tracking, and overall Enterprise Agreements may be built in as embedded self-executable logic. Thus, tracking based on usage permissions, e.g., would include start and end attributes in order to accumulate times of usage in relating to a product/service etc.; para. 40-42: the blockchain may include a history of transactions including updates to the ownership of the self-executing tokens and/or modifications to the self-executing tokens.)
Claims 16-20 claims similar subject matter as of claims 1-15 and are rejected based on the same ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran et al. (US 20180117446) teaches at para. 135-137: provides smart contract management with modules that automates the entire lifecycle of a legally enforceable smart contract by providing tools to author the contract so that it is both judge/arbitrator/lawyer readable and machine readable, and ensuring that all contractual obligations are met by integrating with appropriate execution systems, including traditional court system, arbitration system, or on-line enforcement system. A smart contract is a computerized transaction protocol that executes the terms of a contract. A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/17/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163